In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-17-00497-CV
                              __________________

                    CRITICAL PATH RESOURCES, INC.
                     AND JOSEPH L. SIMS, Appellants

                                        V.

                HUNTSMAN INTERNATIONAL, LLC,
       HUNTSMAN PETROCHEMICAL, LLC, ET AL., Appellees
__________________________________________________________________

                On Appeal from the 284th District Court
                     Montgomery County, Texas
                   Trial Cause No. 15-03-03199-CV
__________________________________________________________________

                          MEMORANDUM OPINION

      We must decide two main issues to resolve the appeals filed by Joseph L. Sims

and Critical Path Resources, Inc. (Critical Path). First, we must determine whether

legally and factually sufficient evidence supports the jury’s verdict, which favored

Huntsman International, LLC and Huntsman Petrochemical, LLC (collectively,




                                         1
Huntsman) 1 on their breach of fiduciary duty, fraud and damages claims that

Huntsman filed against Sims, the person it hired to manage a turnaround. 2 Second,

we must decide whether one of the jury’s findings—that Critical Path “knowingly

participated” with Sims in his breach—allowed the trial court to hold Critical Path

jointly and severally liable for the damages Sims caused as his conduct relates to the

transactions with one of Huntsman’s contractors, Critical Path.

      We hold that (1) legally and factually sufficient evidence supports the jury’s

finding that Sims breached his fiduciary duty to Huntsman, (2) legally and factually

sufficient evidence supports the damages the jury awarded Huntsman, (3) legally

and factually sufficient evidence supports the jury’s finding that Critical Path

knowingly participated with Sims in his breach, and (4) the “knowing participation”

finding authorized the trial court to hold Critical Path jointly and severally liable

with Sims, for the damages that Huntsman suffered when Sims breached the

fiduciary duties the jury determined he owed Huntsman.



      1
         The parties and the trial court both treated Huntsman International and
Huntsman Petrochemical as a single entity throughout the trial and the judgment
does so as well. In the appeal, the parties have not quarreled with this treatment. For
convenience, we will also refer to the two Huntsman entities in the opinion
collectively without distinguishing between them.
       2
         A turnaround is a procedure conducted in an industrial plant to maintain or
repair a unit used by the plant in manufacturing a chemical or some other product.
Marathon Oil Co. v. Sterner, 632 S.W.2d 571, 572 (Tex. 1982).
                                            2
                                       I.       Issues

      The trial court rendered a judgment against the five parties Huntsman sued,

but Sims and Critical Path are the only two parties to the suit who filed appeals. Sims

filed a brief in which he raises four issues for our review. He argues (1) the trial court

abused its discretion by overruling his objections to the charge, (2) insufficient

evidence supports the jury’s verdict, (3) the answers the jury provided to the

questions in the charge conflict in ways that cannot be reconciled, and (4) the trial

court erred by excluding evidence Sims wanted to introduce.

      Critical Path is the other party that appealed. It raises four issues in its brief.

According to Critical Path, the court abused its discretion by signing a judgment

holding it liable to Huntsman when the jury (1) awarded no damages against Critical

Path, (2) did not decide whether Critical Path, through its conduct, intended to injure

Huntsman, (3) did not decide whether Critical Path aided and abetted Sims in

breaching the duties he owed Huntsman, and (4) did not decide whether Critical

Path’s conduct was a substantial factor in causing the damages Huntsman suffered

from Sims’s breach.

      For the reasons explained below, we overrule the appellants’ issues and affirm

the judgment.



                                            3
                                  II.    Background

       We discuss the background that gave rise to Huntsman’s claims in the light

favoring the jury’s verdict, since Huntsman prevailed in the trial.3 The testimony in

the record shows that in August 2013, Huntsman hired Sims as its turnaround

manager. Sims’s job required that he manage turnarounds Huntsman wanted to

conduct at its chemical plant in Port Neches, Texas. After hiring Sims, Huntsman

relied on Sims when it hired Critical Path to work on the turnaround. It also hired

JV Industrial Companies, Ltd. (JV Industrial) to do other work on the turnaround. In

turn, JV Industrial contracted with Titan 360 Industrial Services LLC (Titan) to

supply JV Industrial with several employees for the turnaround. JV Industrial then

charged Huntsman for the Titan employees that Titan was charging to the turnaround

in its bills.

       The evidence in the trial shows that Sims knew an individual named Alvin

Cormier before he became Huntsman’s turnaround manager. Sims told Cormier

before Huntsman hired him that he intended to apply for the job of turnaround

manager with Huntsman, and that if successful, he would use his influence to get

Huntsman to send Critical Path work. The evidence also shows Sims and Cormier


       3
        Kroger Tex. Ltd. P’ship v. Suberu, 216 S.W.3d 788, 793 (Tex. 2006) (citing
City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005)); Turner v. KTRK
Television, Inc., 38 S.W.3d 103, 109 (Tex. 2000).
                                         4
were not just merely acquainted with each other, as the two men were the co-owners

of a pipeline construction business, Action Field Services, Inc., when Sims applied

with Huntsman for the position of turnaround manager.

      Cormier owns Critical Path. In the trial, Cormier testified that Critical Path

had been trying to get work from Huntsman long before Sims went to work there.

But before Sims took the job as Huntsman’s turnaround manager, Huntsman had

never sent Critical Path any work.4

      After Sims became Huntsman’s turnaround manager, Sims fulfilled the

promise he made to Cormier. He used his position to influence Huntsman in its

decision about whether to use Critical Path on the turnaround. Within two months

of Sims becoming Huntsman’s turnaround manager, Huntsman hired Critical Path

for the turnaround. Before Huntsman stopped sending Critical Path work, Critical

Path billed Huntsman nearly $1,100,000 5 for the work it claimed to have performed

on the turnaround. A forensic accountant, who Huntsman called in the trial,

estimated Critical Path’s invoices included just over $600,000 of items that in the



      4
         Critical Path did have a general services agreement with Huntsman before
Sims became Huntsman’s turnaround manager. The general services agreement
between Huntsman and Critical Path allowed (but did not require) Huntsman to use
Critical Path.
       5
         For convenience, we have rounded each dollar figure discussed in the
opinion to the nearest whole number.
                                          5
accountant’s opinion were unauthorized or unsupported under the contract between

Huntsman and Critical Path.

      When Sims testified, he agreed he never told Huntsman that he and Cormier

co-owned Actions Field Services. 6 Moreover, Sims never told Huntsman that he

promised Critical Path’s owner that he would encourage Huntsman to send Critical

Path work, nor did he reveal that Cormier sold him his shares in Action Field

Services for $1,000 within months after Huntsman placed him in charge of managing

Critical Path’s work. As Huntsman’s turnaround manager, Sims had to place

Huntsman’s interest in the turnaround above his own, but the record includes

evidence that allowed the jury to conclude Sims favored his interests above

Huntsman’s. For instance, in his role as turnaround manager, Sims had to sign daily

timesheets the contractors working on the turnaround turned into him. This

responsibility included signing timesheets on Critical Path’s work. Huntsman used

these timesheets as part of its accounting process when deciding whether to pay the

bills the contractors sent Huntsman for working on the turnaround Sims managed.




      6
       The instructions the court included with the fiduciary duty question explain
Sims had the burden to prove he complied with the fiduciary duty he owed
Huntsman, which required him to prove several things. One matter he had to prove
was that he “fully and fairly disclosed all important information to HUNTSMAN
concerning each of the transactions in which he was involved.”
                                         6
      Critical Path’s daily timesheets contain charges for Cormier’s time, time Sims

approved. Other testimony shows, however, that Cormier was not regularly present

on the turnaround, and he was not authorized by Critical Path’s contract on the

turnaround to bill Huntsman for his time. Yet Sims approved Critical Path’s

timesheets even though they contain entries that include Cormier’s time. The

evidence shows he never alerted Huntsman to his decision to allow Cormier to bill

for his work.

      Other evidence before the jury allowed the jury to conclude Sims used his

position to influence JV Industrial to hire Titan, which then supplied JV Industrial

with employees for the turnaround. Witnesses from JV Industrial testified JV

Industrial had no need for Titan’s assistance to find employees for the turnaround,

yet other evidence shows Sims directed JV Industrial to hire Titan anyway.

Significantly, Sims never told Huntsman he directed JV Industrial to hire Titan as a

subcontractor, nor did he disclose that when JV Industrial hired Titan, Titan began

paying him for the help he was giving Titan on the turnaround. Bank records and tax

records tied to Sims show that Sims received around $344,000 from Titan before he

resigned from his position with Huntsman. 7 Titan’s president, James S. Petty, Jr.,


      7
       Sims received the payments from Titan relevant to the suit in 2014.
Huntsman traced the payments to a federal tax form Titan issued to Sims, Form
1099-MISC. The record also contains evidence showing James Petty, Titan’s
                                     7
testified that Titan paid Sims for the “consulting services” he provided Titan. Using

Titan’s account, Petty began paying Sims for his “help” within weeks of the day JV

Industrial hired Titan on the turnaround.

      When he testified, Sims agreed that payments to an employee of the entity for

the purpose of getting the company’s employee to recommend the contractor for

work are considered to be kickbacks in the construction industry. According to Sims,

the payments Titan reported to the IRS using his social security number was money

Titan paid him for services that were provided by his wife. Sims’s wife, however,

testified the $344,000 Titan reportedly paid Sims is money that did not belong to

her. As turnaround manager, the evidence shows Sims routinely approved JV

Industrial’s daily timesheets. These included timesheets for Titan employees who

worked on the turnaround.

      The forensic accountant Huntsman called as a witness in the trial testified that

Titan charged Huntsman over $3,500,000 for the work Titan claimed to have done


president and CEO, knew Sims before Sims took the job at Huntsman. According to
Petty, who testified in the trial, he formed Titan in November 2013. Titan had no
prior relationship with Huntsman or to JV Industrial before the turnaround. He
explained it also had no experience working on turnarounds. Titan began paying
Sims roughly $30,000 per month shortly after Titan began working on the
turnaround, paying Sims twice each month for his help. Petty explained that he billed
the turnaround project each day for his time under Titan’s contract to JV Industrial,
but he acknowledged he was only at the Huntsman plant one time for less than an
hour.
                                          8
on the turnaround. The accountant explained that Titan’s invoices include hundreds

of thousands of dollars in unauthorized, fraudulent, and unsupported charges. He

estimated Titan’s excessive bills to be just over $2,000,000 of the $3,500,000 that it

billed.

          In September 2014, Huntsman began to suspect there were problems with

Critical Path’s bills. Huntsman placed Rick Kovacich, another of its managers, in

charge of investigating whether Critical Path was billing Huntsman properly for its

work. Based on his investigation, Kovacich recommended to Huntsman that it stop

paying Critical Path’s bills and Huntsman complied. When Huntsman quit sending

Critical Path work, Huntsman owed Critical Path a $350,000 balance on bills that it

had not paid.

          In March 2015, Critical Path sued Huntsman for around $350,000 to collect

the outstanding balance it claimed Huntsman owed it for work on the turnaround. In

August 2015, Critical Path amended it pleadings, alleging Huntsman owed it over

$2,000,000 in damages in lost profits and on the uncollected balance Huntsman still

owed it for its work.

          In response to the suit, Huntsman sued Critical Path in a counterclaim,

alleging Critical Path had gotten a Huntsman employee, who it did not then identify,

to breach the fiduciary duty the employee owed Huntsman given the manner the

                                          9
employee had done his work. Later, Huntsman added Sims, Titan, and several others

as third-party defendants to the suit.8 In Huntsman’s counterclaim, 9 Huntsman also

alleged that Critical Path breached the terms of the contract it had with Huntsman

based on the manner it used Sims during the turnaround.

      In October 2017, the parties tried the case to a jury in a six-day trial. When

the parties rested, the trial court submitted twenty-two issues to the jury in its charge.

Several issues the court submitted to the jury contain multiple subparts. As is

relevant here, the jury found:

      (1) Sims violated the fiduciary duty he owed to Huntsman during the
         turnaround in the transactions that involved Critical Path (Question
         5);

      (2) Huntsman suffered $167,000 in damages because of Sims’s breach
         of the fiduciary duty he owed Huntsman, as his duty relates to the
         transactions that involved Critical Path (Question 6);

      (3) Critical Path knowingly participated in the breach of fiduciary duty
         Sims owed Huntsman (Question 7);

      (4) Sims violated the fiduciary duty he owed to Huntsman, based on
         his conduct in the transactions that involved Titan (Question 8);


      8
         We note the final judgment awards Huntsman damages against third-party
defendants we have not named in the opinion. To shorten and simplify the opinion,
we have elected not discuss these third-party defendants or the claims involving
them unless necessary so the opinion can focus on the issues raised by the parties
that appealed.
       9
         Huntsman’s Second Amended Counterclaim and Third-Party Petition is its
live pleading for the purpose of the trial.
                                            10
      (5) Huntsman suffered $851,000 in damages from Sims’s breach, as his
         conduct related to the transactions involving Titan (Question 9 for
         Sims, Question 16 for Titan);

      (6) Sims received $300,000 in profit, directly or indirectly, while
         employed at Huntsman on the turnaround (Question 11);

      (7) Sims defrauded Huntsman based on his involvement with the
         transactions that involved Critical Path (Question 12);

      (8) Sims defrauded Huntsman based on his involvement with the
         transactions that involved Titan (Question 15);

      (9) Huntsman suffered no damages from the fraud Sims committed as
         the fraud relates to the transactions that involved Critical Path
         (Question 13);

      (10) Sims and Titan’s president, Petty, engaged in a joint enterprise
         in the work Titan performed on the turnaround (Question 18).

      Based on the jury’s answers to the charge, the trial court rendered judgment

in Huntsman’s favor on some—but not all—of Huntsman’s claims. As is relevant

here, the judgment against Critical Path hinges on the jury’s answers to Questions 5,

6 and 7. In these questions, the jury found Sims failed to comply with his fiduciary

duty he owed to Huntsman, given the fiduciary duty he owed Huntsman as its

turnaround manager. In Question 5, the jury found Sims breached the fiduciary duty

he owed Huntsman in the transactions that involved Critical Path. In Question 6, the

jury found Huntsman suffered $167,000 in damages because of Sims’s breach. In

Question 7, the jury found Critical Path knowingly participated with Sims in the

                                         11
breach. Based on the jury’s answer to Questions 5, 6, and 7, the trial court rendered

judgment holding Critical Path and Sims jointly and severally liable10 for the

damages Sims caused, as his breach involved Critical Path.

      The judgment includes additional awards against Sims for the damages the

jury found he caused in the transactions relevant to Huntsman’s claims against Titan.

For instance, on the claim Huntsman filed against Sims alleging he defrauded

Huntsman in the transactions with Titan, Huntsman recovered $851,000 in the

judgment. The judgment also requires that Sims disgorge $300,000 in profit the jury

found Sims obtained while working as Huntsman’s turnaround manager.

       We note the judgment includes prejudgment interest awards on all awards

except two, the $300,000 the jury awarded to strip Sims of the profit he gained while

working as turnaround manager and the punitive damages the jury awarded against

Petty and Titan. Finally, the judgment authorizes Huntsman to recover postjudgment

interest and taxable costs. The parties have not challenged the postjudgment interest

and taxable costs the trial court awarded in the judgment in their appeals. Because

Sims’s issues require more discussion, we address them first.



      10
         “With joint and several liability, the liability of two or more obligors may
be enforced against them all by a joint action or against any of them by an individual
action.” BRYAN A. GARNER, A DICTIONARY OF MODERN LEGAL USAGE 479 (2d ed.
1995).
                                          12
                                  III.   Sims’s Appeal

   A. Charge Error

      1. Waiver

      In his first issue, Sims argues the trial court abused its discretion by overruling

his objections to the charge. Sims contends the trial court erred by placing the burden

of proof on him in Questions 5 and 8, the fiduciary duty questions, which required

him to prove he complied with his fiduciary duty to Huntsman as it relates to the

transactions that involved Titan and Critical Path. According to Sims, the charge

should have required Huntsman to prove that Sims breached the fiduciary duty he

owed Huntsman and instead, the charge placed the burden on him to prove he

complied with his fiduciary duty. 11

      Before addressing the merits of Sims’s argument, however, we must decide

whether he preserved his complaints concerning Questions 5 and 8 for our review.

In the charge conference, Sims never specifically objected to the burden of proof




      11
         When the appellant timely objects to the charge and then challenges the
sufficiency of the evidence supporting the jury’s answers to those issues on appeal,
the appellate court must first determine whether the appellant’s objections have
merit. If so, the court determines whether sufficient evidence supports the verdict
after measuring the evidence against a corrected charge. See St. Joseph Hosp. v.
Wolff, 94 S.W.3d 513, 530 (Tex. 2002).
                                         13
problems he complains about in his appeal. Instead, Sims submitted a series of

questions on the fiduciary duty breach, which the trial court then marked as refused.

      The problem with the questions Sims tendered and the court refused is that

the questions he submitted fail to submit the case to the jury in a substantially correct

form. The specific problem with the questions Sims submitted is the way Sims

conditioned them on a preliminary question. The preliminary question required the

jury to decide if Sims profited or benefited from the transactions between Huntsman,

Critical Path, and Titan.12 By predicating the breach of fiduciary duty question on

the jury’s answer to a predicate question, the jury would have had to decide whether

Sims profited or benefited from the transactions before deciding the question asking

whether he was guilty of a breach.

      To preserve error by tendering questions, the appellant must show the

questions he provided submit the case properly based on the live pleadings and the

evidence admitted during the trial. 13 Looking first to Huntsman’s pleadings, we


      12
          The preliminary questions address two sets of transactions. One question
asked whether Sims profited or benefited in the transactions with Critical Path (the
question the trial court refused that Sims submitted to replace Question 5). The other
asked whether Sims profited or benefited from the transactions with Titan (the
question the trial court refused that Sims submitted to replace of Question 8).
       13
          See Tex. R. Civ. P. 278 (“Failure to submit a definition or instruction shall
not be deemed a ground for reversal of the judgment unless a substantially correct
definition or instruction has been requested in writing and tendered by the party
complaining of the judgment.”).
                                           14
observe Huntsman alleged Sims failed to disclose that he had promised work to

business partners before applying with Huntsman for the job of turnaround manager.

We conclude Huntsman’s pleadings include a claim alleging Sims breached his

fiduciary duty by placing himself in a position where his interests conflicted with

Huntsman’s. The evidence before the jury addresses both Huntsman’s conflict-of-

interest and profit and benefit theories about Sims’s alleged breach. Sims’s predicate

issue, as to both the Critical Path transactions and the Titan transactions would have

prevented the jury from deciding whether Sims placed himself in a position where

he had a conflict of interest in managing their work.

      Under Texas law, “[a]n employee has a duty to act primarily for the benefit

of his employer in matters connected with his employment.” 14 Thus, the employee

must place his employer’s interests above that of his own.15 The fiduciary duty

required of employees prohibits an employee from acting “for his future interests at

the expense of his employer or [from engaging] in a course of conduct designed to




      14
         Wooters v. Unitech Int’l, Inc., 513 S.W.3d 754, 762-63 (Tex. App.—
Houston [1st Dist.] 2017, pet. denied); see also Abetter Trucking Co. v. Arizpe, 113
S.W.3d 503, 510 (Tex. App.—Houston [1st Dist.] 2003, no pet.) (citing Johnson v.
Brewer & Pritchard, P.C., 73 S.W.3d 193, 200 (Tex. 2002)).
      15
         Crim Truck & Tractor Co. v. Navistar Int’l Transp. Corp., 823 S.W.2d 591,
594 (Tex. 1992).
                                         15
hurt his employer.”16 Thus, a party making a fiduciary duty claim does not always

have to prove the defendant profited or benefited personally from his breach. In some

cases, it may be enough to establish the plaintiff was damaged by the fiduciary’s

breach.17

      Rule 277 of the Rules of Civil Procedure states that trial courts “shall,

whenever feasible, submit the cause upon broad-form questions. The court shall

submit such instructions and definitions as shall be proper to enable the jury to render

a verdict.”18 The court complied with that Rule—it submitted the case to the jury

using a broad-form charge.

      Rule 278 provides the “[f]ailure to submit a question shall not be deemed a

ground for reversal of the judgment, unless its submission, in substantially correct

wording, has been requested in writing and tendered by the party complaining of the

judgment[.]” 19 We hold Sims failed to comply with Rule 278. Because Sims failed

to either submit a substantially correct charge or specifically point out his complaints



      16
          McCullough v. Scarbrough, Medlin & Assocs., Inc., 435 S.W.3d 871, 904
(Tex. App.—Dallas 2014, pet. denied).
       17
          See, e.g., Kinzbach Tool Co. v. Corbett-Wallace Corp., 160 S.W.2d 509,
512-14 (Tex. 1942) (explaining that fiduciaries must make a full disclosure of
material facts in their knowledge as the facts relate to the parties’ fiduciary
relationship).
       18
          Id.
       19
          See id. 278.
                                         16
about Questions 5 and 8 by objecting to the charge, we hold Sims failed to preserve

the complaints he raises in his first issue about these questions in the charge.20

      2.     Merits, Charge Error Claims on Questions 5 and 8

             a. Question 5, the fiduciary duty question as it relates to the
             transactions that involved Critical Path

      Even if Sims did preserve his right to complain about Questions 5 and 8,

however, we would still find his arguments alleging charge error lack merit. When

measured by the scope of the fiduciary duty in the charge, the evidence before the

jury shows there was no issue of material fact the jury needed to decide about

whether Sims obtained a benefit or profit from his breach.

      Here, the evidence before the jury shows that reasonable jurors could not have

found that Sims did not benefit from the transactions between Critical Path and

Huntsman. Nor could reasonable jurors have found Sims did not benefit from the

transactions between Titan and Critical Path. 21




      20
         Id.
      21
         See Osterberg v. Peca, 12 S.W.3d 31, 55 (Tex. 2000) (explaining it’s “the
court’s charge, not some other unidentified law, that measures the sufficiency of the
evidence when the opposing party fails to object to the charge”); COMM. ON PATTERN
JURY CHARGES, STATE BAR OF TEX., TEXAS PATTERN JURY CHARGES—BUSINESS,
CONSUMER, INSURANCE & EMPLOYMENT, PJC 104.2 & cmt. (2018) (explaining that
in a fiduciary duty case, “the presumption of unfairness operates to shift both the
burden of producing evidence and the burden of persuasion to the fiduciary”).
                                         17
      At the outset, we note Texas law applies a presumption of unfairness to

transactions involving a fiduciary and the person or entity to whom he owes his

duty. 22 The Committee on Pattern Jury Charges of the State of Texas has explained

that when defendants act as fiduciaries, “the presumption of unfairness operates to

shift both the burden of producing evidence and the burden of persuasion to the

fiduciary.”23 Here, no one disputes the transactions at issue occurred while Sims was

working for Huntsman on the turnaround. Further, the record shows that Sims failed

to lodge objections to the scope of the fiduciary duty he owed Huntsman, as the trial

court outlined his duties in the charge. For that reason, we look to whether the jury

could have refused to find, based on the evidence, that Sims benefited from the

transactions involved based on the broad fiduciary duties outlined in the charge.24

      The charge asked the jury whether the transactions with Critical Path, and the

transactions with Titan, were “fair and equitable to HUNTSMAN.” The charge also

states that Sims could not act “for his future interests at the expense of his employer



      22
          Tex. Bank & Tr. Co. v. Moore, 595 S.W.2d 502, 508-09 (Tex. 1980); see
also Keck, Mahin & Cate v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa., 20 S.W.3d
692, 699 (Tex. 2000).
       23
          PJC 104.2 cmt. (explaining, in the comment, that “[t]he burden of proof is
on the fiduciary when the fiduciary has profited or benefited from a transaction with
the beneficiary or placed himself in a position in which his self-interest might
conflict with the beneficiary”).
       24
          See Brewer & Pritchard, 73 S.W.3d at 201.
                                          18
or engage in a course of conduct designed to hurt his employer.” 25 The charges

required Sims to act “in the utmost good faith[,]” to exercise “the most scrupulous

honesty[,]” to place Huntsman’s interest “before his own[,]” to “not use the

advantage of his position to gain any benefit for himself at” Huntsman’s expense,

and to “fully and fairly” disclose “all important information to HUNTSMAN

concerning each of the transactions in which he was involved.” Sims never objected

to any of this language. For that reason, we measure the evidence relevant to Sims’s

claim he reaped no benefits from the transactions in the context of the duties outlined

in the charge.26

      Turning to the evidence in the trial, Sims testified that, when interviewing for

the position of turnaround manager, he told Huntsman he had worked for Action

Field Services. He argues the jury could have found revealing that fact was a full

and fair disclosure of everything important involving the transactions after that


      25
          While an employee’s fiduciary duty to his employer is generally limited by
law, the scope of the duties described in the charge are very broad. Sims never
objected to the charge by claiming it burdened him with duties broader than the ones
he had under the law.
       26
          See PJC 104.2 cmt. (explaining in the comment that “[if] there is a dispute
about whether the fiduciary profited or benefited from a transaction with the
beneficiary, or whether the fiduciary placed himself in a position in which his self-
interest might conflict with his obligations as a fiduciary, a jury question may be
necessary to decide that issue”); Osterberg, 12 S.W.3d at 55 (explaining how
reviewing courts are to measure evidence against the charge when conducting a
sufficiency review).
                                         19
between Huntsman, Critical Path, and Titan on the turnaround. But a disclosure

about one’s employment by a company discloses nothing about the individual’s

ownership in the company. Nor does such a disclosure reveal the employee has

promised to use his influence for his former employer with his new employer if

hired. Sims never testified he ever disclosed the fact that Cormier sold him Cormier’s

shares of Action Field Services for $1,000 about five months after Sims became

Huntsman’s turnaround manager.27 Nothing in the testimony shows he disclosed he

and Cormier owned a business together or that he promised to use his influence to

get Huntsman to send Critical Path work. Under the circumstances, reasonable jurors

could not have found Sims’s partial disclosure about his employment by Action

Field Services amounted to a full and fair disclosure of “all important information”

about “each of the transactions in which he was involved.”

      Sims contends he derived no benefit from the recommendation he made to

Huntsman suggesting Critical Path was qualified to perform work on a turnaround.

But when Sims testified, he acknowledged it benefited him to acquire Cormier’s

stock. 28 Asked whether he thought the stock in Action Field Services had value, Sims


      27
         During the trial, the trial court admitted the purchase agreement that
contains Cormier’s and Sims’s signature, which shows the sale occurred in January
2014.
      28
         There is no evidence before the jury showing what Action Field Services
was worth in January 2014, such as a balance sheet or list of assets.
                                        20
answered: “I thought so, yes.” Thus, even if Action Field Services’ stock was worth

less than the $1,000 Sims paid for it, Sims’s testimony shows he viewed the purchase

as a benefit when the transaction occurred. And nothing in the record shows what

the stock in Action Field Services was worth when the sale of stock occurred.

      Finally, Sims benefited from the transactions by being paid a salary by

Huntsman that required him to place Huntsman’s interest over his own. The Texas

Supreme Court has recently explained that a remedy is available for a fiduciary’s

breach “even when the principal is not damaged.”29 The Court explained: “It is the

agent’s disloyalty, not any resulting harm, that violates the fiduciary relationship and

thus impairs the basis for compensation.”30 The Court recognized that fee forfeiture,

under circumstances that involved an attorney-client relationship, was appropriate.31

      Thus, equity allows the factfinder to disgorge the fiduciary’s salary when the

fiduciary is guilty of breaching the duty of loyalty that he owed the plaintiff that sued

him in the case.32 Measuring Sims’s duty to Huntsman by the duties imposed on him

by the language in the charge, we conclude no reasonable jury could have concluded




      29
           First United Pentecostal Church v. Parker, 514 S.W.3d 214, 221 (Tex.
2017).
      30
         Id.
      31
         Id.
      32
         Id.
                                           21
Sims did not benefit by placing his self-interest over Huntsman’s during the

turnaround.33

             b. Question 8, the fiduciary duty question as it relates to the transactions
             that involved Titan

      Assuming Sims preserved his right to complain about the language involving

the burden of proof in Question 8, we find Sims’s argument without merit for reasons

much like those discussed in section III. A. 2.a. of the opinion above. No reasonable

juror could have refused to find that Sims benefited based on the salary he earned

and the money he received directly from Titan while charged with the responsibility

to manage Titan’s work.

      After considering the arguments Sims raises in his first issue, we hold that his

arguments were either not preserved for review or that if they were, they have no

merit. For these reasons, issue one is overruled.




      33
         See City of Keller, 168 S.W.3d at 816 (explaining that “[e]vidence is
conclusive only if reasonable people could not differ in their conclusions, a matter
that depends on the facts of each case”); Lundy v. Masson, 260 S.W.3d 482, 505
(Tex. App.—Houston [14th Dist.] 2008, pet. denied) (evidence relevant to the
question of the burden on the fiduciary issue did no shift); Vogt v. Warnock, 107
S.W.3d 778, 784-85 (Tex. App.—El Paso 2003, pet. denied) (same); PCJ 104.2 cmt.
                                       22
   B. Legal and Factual Sufficiency

       1. Standard of Review

       Sims’s second issue contends the evidence is legally and factually insufficient

to support the jury’s verdict. When conducting a legal sufficiency review, we

consider whether the evidence in the trial enabled reasonable and fair-minded jurors

to reach the verdict that is being challenged in the appeal.34 Evidence cannot legally

support a verdict if

       (1) the record discloses a complete absence of evidence of a vital fact;
       (2) the court is barred by rules of law or of evidence from giving weight
       to the only evidence offered to prove a vital fact; (3) the evidence
       offered to prove a vital fact is no more than a mere scintilla; or (4) the
       evidence establishes conclusively the opposite of a vital fact. 35

More than a scintilla of evidence exists when reasonable and fair-minded jurors

might reach different conclusions about the verdict based on the evidence admitted

in the trial.36

       In a factual-sufficiency review, the evidence supporting the jury’s verdict will

be found sufficient if the evidence the jury considered allows “reasonable and fair-

minded people to reach the verdict under review.”37 When reviewing a verdict, we



       34
          Gunn v. McCoy, 554 S.W.3d 645, 658 (Tex. 2018).
       35
          Id. (cleaned up).
       36
          See id.
       37
          City of Keller, 168 S.W.3d at 827.
                                          23
must defer to the decisions the jury made about the weight the jury gave the evidence

admitted in the trial. 38 In resolving disputed facts, the jury can observe the witnesses

when they testified and choose to believe one witness’s testimony over the testimony

of others.39 The jury may decide an issue in the case by finding some witnesses more

credible than others. 40

      That said, decisions a jury makes about “credibility must be reasonable.”41

For instance, jurors are “not free to believe testimony that is conclusively negated

by undisputed facts.” 42 Even when evidence is undisputed, “it is the province of the

jury to draw from it whatever inferences they wish, so long as more than one is

possible and the jury must not simply guess.” 43 Sims complains the evidence cannot

support the verdict. But to reverse a verdict on grounds of factual insufficiency, the

reviewing court must “detail the evidence relevant to the issue in consideration and

clearly state why the jury’s finding is factually insufficient or is so against the great

weight and preponderance as to be manifestly unjust, shock the conscience, or

clearly demonstrates bias.”44


      38
         Id.
      39
         See McGalliard v. Kuhlmann, 722 S.W.2d 694, 697 (Tex. 1986).
      40
         Id.
      41
         City of Keller, 168 S.W.3d at 820
      42
         Id.
      43
         Id. at 821.
      44
         Windrum v. Kareh, 581 S.W.3d 761, 781 (Tex. 2019) (cleaned up).
                                         24
      2. Breach, damages, and the transactions involving Critical Path

      In part, Sims argues the evidence is legally and factually insufficient to

support the jury’s answer to Question 5—which asked whether Sims complied with

his duty to Huntsman in the transactions that involved Critical Path. He also argues

the evidence does not support the jury’s answer to Question 6—which asked the jury

to decide the damages, if any, Sims caused Huntsman in the transactions that

involved Critical Path.

      We measure the evidence before the jury in light of the broad duties Sims

owed Huntsman, as the court outlined those duties in the charge. 45 Given the

sweeping breadth of his duties, Sims could neither act for his own interests at the

expense of Huntsman, nor engage in conduct designed to hurt Huntsman.46 In

addition to the above two duties—duties employees generally owe to their

employers—the charge defined Sims’s duty to include acting in “utmost good

faith[,]” with “most scrupulous honesty[,]” and required him to “fully and fairly

disclose[] all important information to HUNTSMAN concerning each of the

transactions in which he was involved.”47


      45
         See Osterberg, 12 S.W.3d at 55.
      46
         See McCullough, 435 S.W.3d at 904.
      47
         See Kinzbach Tool, 160 S.W.2d at 513 (explaining the employee’s fiduciary
duty, under the circumstances in that case, required the employee, as fiduciary, to
“make full disclosure” to “the party with whom he stands in such relationship”).
                                         25
      We summarize some of the evidence relevant to the jury’s finding of breach

below. Viewing the evidence in the light that favors the jury’s verdict, the record

contains evidence showing the following:

         • Sims and Cormier knew each other and had worked with each other for
           many years before Huntsman hired Sims. Before taking the job at
           Huntsman, Sims told Cormier that if Huntsman hired him to manage
           the turnaround, Sims would use his influence to get Huntsman to send
           Critical Path work. Sims recommended Critical Path for the turnaround
           after getting the job of turnaround manager. He then failed to exercise
           appropriate management oversight of Critical Path’s work, given his
           duties as turnaround manager. One of his duties included approving
           daily timesheets turned in by Critical Path on the work it performed on
           the turnaround. Huntsman required its managers to sign the timesheets
           as part of its accounting process, so individuals in the billing
           department who then reviewed the approved timesheets would have
           information from Huntsman’s turnaround manager to indicate the
           contract employees in the timesheets worked on the turnaround;

         • When Sims went to work for Huntsman, he and Cormier each owned
           half the stock in a construction company, Action Field Services. Critical
           Path, a company owned by Cormier, provided $350,000 in capital to
           Action Field Services and Sims did not provide it with any capital.
           When Sims started with Huntsman, Action Field Services had no assets,
           employees, or debt, but it had a track record that included jobs
           completed on time. Several months after Sims became Huntsman’s
           turnaround manager, Cormier sold his stock in Action Field Services to
           Sims for $1,000, making Sims that company’s sole owner. Sims
           testified he believed that owning Action Field Services had value to him
           because owning a construction company with a track record of more
           than two years in the construction business and with an experience
           modifier qualified the company to bid for further construction work
           when compared to companies that did not have that history. Sims never
           told Huntsman that he and Cormier co-owned Action Field Services
           before he took the job with Huntsman, or when he bought Cormier’s

                                        26
              shares. Sims testified that he routinely signed Critical Path’s daily
              timesheets for its work without examining them because he did not have
              the time;

         • Over the course of the turnaround, Sims instructed Cormier and other
           employees of Critical Path to provide services to Huntsman. Under
           Critical Path’s contract, some of the work reflected in the timesheets
           qualified as extra work under Critical Path’s contract and required
           Huntsman’s written approval in a process that involved authorizing a
           contractor to perform extra work. Sims never told Huntsman he
           routinely authorized Critical Path to vary from the work Huntsman
           hired Critical Path to perform, or that he was routinely approving daily
           timesheets that contained time for individuals not authorized by the
           contracts relevant to Critical Path’s work. Huntsman paid many of
           Critical Path’s invoices, even though they included time Huntsman later
           claimed was extra, unapproved, and unauthorized under the contracts
           relevant to Critical Path’s work. In September 2014, Huntsman decided
           to investigate Critical Path’s billing practices. During its investigation,
           it learned that Sims was allowing Critical Path to do work outside the
           work called for under its contracts for the turnaround; and

         • At one point, Sims directed Chad Murphree, an employee of Critical
           Path, to turn Critical Path’s timesheets into him rather than submitting
           them to another Huntsman employee. Sims also directed Critical Path’s
           employees to tell JV Industrial to recommend Titan as a reputable
           subcontractor for the turnaround. Sims was responsible for managing
           JV Industrial’s work, duties that required him to sign JV Industrial’s
           daily timesheets. Sims approved these without telling Huntsman that he
           had encouraged JV Industrial to hire Titan. In return for Sims’s help in
           sending it work, Titan paid Sims kickbacks, which totaled nearly
           $344,000 over the course of the turnaround.

      Having examined the evidence before the jury, we conclude the record

contains legally and factually sufficient evidence to support the jury’s answer to

Question 5.

                                         27
      In another part of his issue two argument, Sims suggests the evidence admitted

in the trial does not support the jury’s decision awarding Huntsman $167,000 in

Question 6. Question 6 asked the jury to decide the amount Sims caused Huntsman

in damages based on his breach of the fiduciary duty he owed Huntsman in the

transactions that involved Critical Path. Sims argues the jury’s finding on Question

6 conflicts with the jury’s findings to Questions 3 and 13. In Questions 3 and 13, the

jury failed to award Huntsman any money on its claims against Critical Path even

though the jury found in response to other questions on Huntsman’s claims that

Critical Path breached its contract with Huntsman and committed fraud. Sims

concludes the jury’s answer to Question 6, in which the jury found he damaged

Huntsman, conflicts with the jury’s findings in Question 3 and 13 that Critical Path

did not damage Huntsman based on Critical Path’s breach of contract and fraud.

      We note the findings of no damages in Questions 3 and 13 concern the claims

Huntsman submitted against Critical Path for breach of contract and fraud. Relying

on Huntsman’s failure to secure favorable findings on Questions 3 and 13, Sims

argues the jury could not have logically found he damaged Huntsman by breaching

the fiduciary duty he owed Huntsman in the same transactions since they too

involved Critical Path. For two main reasons, we disagree. First, we cannot tell

exactly what evidence the jury relied on when answering Question 6, the damages

                                         28
finding relevant to the $166,688 the jury awarded against Sims. Second, the jury’s

answers to Questions 3 and 13 are not inherently inconsistent with its answer to

Question 6 finding Sims responsible for $167,000 based on Sims’s involvement with

the transactions involving Critical Path. The jury could have found Sims caused

Huntsman’s damages and Critical Path did not because Sims was responsible for

the damages because he allowed Critical Path to do work in excess of that called for

in Critical Path’s contract.

      At this point, it’s impossible to identify the exact evidence the jury relied on

when it found Sims damaged Huntsman in the amount of $167,000 by breaching the

fiduciary duty that he owed Huntsman in the transactions involving Critical Path.

The forensic accountant Huntsman called as a witness testified Critical Path charged

Huntsman for Cormier’s time when Cormier’s charges were not authorized under

the terms of Critical Path’s contract on the turnaround.48 The evidence shows

Huntsman expected Sims, as its turnaround manager, to manage the work of the



      48
         Critical Path’s contract, which the court admitted into evidence, reflects that
Critical Path’s agreement did not authorize it to bill Huntsman for the time of a
principal consultant. Critical Path’s billing records, also in evidence, show Cormier
began billing Huntsman as a principal consultant on the turnaround. Sims approved
timesheets that included Cormier’s time as principal consultant. Huntsman, in turn,
paid invoices, charging for the time Cormier charged Huntsman based on the
timesheets approved by Sims. Cormier’s part of the Critical Path bills totaled
$167,0000.
                                           29
contractors so that they were complying with the terms of their respective contracts.

There is evidence showing Sims authorized Critical Path to do extra work. Thus, the

jury could have found Sims responsible for authorizing Critical Path to perform extra

work that Huntsman would not have authorized had Sims complied with the broad

fiduciary duties he owed Huntsman, as his duties were outlined in the charge.

      It’s true that the $167,000 may represent the time Cormier billed to the

turnaround, as the charges included in Critical Path’s bills add up to around

$167,000. A spreadsheet, prepared by Huntsman’s forensic accountant, includes a

detailed accounting about the damages Huntsman relied on to show how Huntsman

was damaged by Sims and Critical Path. The spreadsheet shows Huntsman claimed

Critical Path billed it over $600,000 more than the charges Huntsman claimed its

contract required it to pay. And Critical Path billed Huntsman nearly $1,200,000 for

its work over the course of the turnaround. Huntsman paid over $850,000 of Critical

Path’s total bills. So the jury found $167,000 of the difference as damages Sims

caused and decided the remaining amount, $183,000 was an amount that neither

Huntsman nor Critical Path owed. Exactly how the jury came to those conclusions

is difficult at this point to fully explain, but Sims is the party who must explain how

the findings are based on legally and factually insufficient evidence. Here, the jury

could have reached its conclusions in any number of ways. For instance, the jury

                                          30
could reasonably have found that Sims damaged Huntsman when Critical Path did

not.

       3. Disgorgement

       Within his second issue, Sims also contends the evidence does not support the

jury’s damage award of $300,000 on Question 11. In Question 11, the jury found

Sims profited by the amount of $300,000 for the work he performed for Huntsman

as its turnaround manager. 49 Question 11 allowed the jury to consider both the

transactions involving Critical Path (Questions 5) and the transactions involving

Titan (Question 8). The charge conditioned the jury’s answer on Question 11 to a

“Yes” answer to either Question 5 or Question 8. So, the evidence we look to when

measuring whether it is sufficient is the evidence of Sims’s profits from any of his

breaches as they relate to the transactions involving Critical Path or the transactions



       49
          In his brief, Sims describes the award as a “disgorgement” award. We
further note that Sims did not object to Question 11 or tender an issue asking the
court to instruct the jury to limit the damages the jury could consider in answering
Question 11 to restrict the award to the income he earned from Huntsman. And we
note a fiduciary, who is guilty of having breached his fiduciary duty, can face a claim
alleging the fiduciary must forfeit the salary he made when working for the entity to
whom the duty was owed. See ERI Consulting Eng’rs, Inc. v. Swinnea, 318 S.W.3d
867, 873 (Tex. 2010) (noting that “even if a fiduciary does not obtain a benefit from
a third party by violating his duty, a fiduciary may be required to forfeit the right to
compensation for the fiduciary’s work”); Orbison v. Ma-Tex Rope Co., Inc., 553
S.W.3d 17, 31 (Tex. App.—Texarkana 2018, pet. denied) (in a bench trial,
concluding the fiduciary “was subject to the forfeiture of his salary”).
                                           31
involving Titan, as the jury could look to both sets of transactions when answering

Question 11 of the charge.

      To determine whether the evidence supports the $300,000 award, we need

look no further than the evidence showing Titan paid Sims around $344,000 for the

“consulting” work he did for Titan while working for Huntsman in a position that

required him to manage the work of the contract employees who worked on the

turnaround. The evidence allowed the jury to consider this money a kickback for the

role he played in getting Titan the work and the scheme that involved approving

timesheets that led Huntsman to pay Titan for work it did not do.

       We also reject Sims’s argument claiming the evidence does not support the

jury’s finding he breached his fiduciary duty as it relates to the transactions with

Titan. As to the Titan transactions, Question 11 allowed the jury to consider the

damages involving the Titan related transactions if the jury answered Question 8 in

Huntsman’s favor. As to the damages relevant to the transactions with Titan, the

evidence includes Petty’s testimony. His testimony shows Titan paid Sims twice a

month, at the rate of around $30,000 per month, beginning the month Titan began

working on the turnaround. Petty explained Titan obtained the work after Sims

recommended it for the job even though Titan had no experience on turnarounds.

Petty acknowledged that before Titan worked on Huntsman’s turnaround, he had no

                                        32
experience with a business that provided temporary workers for contractors working

on turnarounds. After Titan made the first payment, Titan continued to pay Sims for

the role he played in helping Titan overbill Huntsman for its work. Sims’s assistance

included getting JV Industrial and Huntsman to pay for the time Titan was charging

JV Industrial on the turnaround. Petty explained he consulted with Sims about every

major decision Titan made during the turnaround. Petty testified Sims’s assistance

during the turnaround helped build Titan. Petty billed JV Industrial for his work.

Sims approved timesheets that included Petty’s time, one of the steps of approval

Titan needed before Huntsman would approve JV Industrial’s bills. JV Industrial’s

bills included charges at issue in the trial for Titan’s work. Sims never told Huntsman

about his arrangement with Titan. He never disclosed to Huntsman that Titan was

paying him for his help to inflate Titan’s bills.

      We conclude the testimony before the jury allowed reasonable jurors to

determine that Sims breached the fiduciary duty he owed Huntsman in the

transactions involving Critical Path. The evidence also supports the jury’s finding

that Sims profited from his breach.50 Together with the other evidence, which we

have described in section III. B.2. of the opinion, we conclude there is enough

evidence in the record to support the jury’s answer to Question 8, finding Sims failed


      50
           See id.; Suberu, 216 S.W.3d at 793.
                                          33
to comply with the fiduciary duty he owed Huntsman as his duty relates to the

transactions that involved Titan. 51

      4. Sufficiency of the evidence, the findings of fraud pertinent to Titan’s
         work

      In another section of Sims’s second issue, he complains the evidence is legally

and factually insufficient to support the jury’s finding on Question 15. In Question

15, the jury found Sims committed fraud during the turnaround in the transactions

that involved Titan. Question 15, as phrased, includes two theories of fraud—fraud

by misrepresentation and fraud by nondisclosure.52

      Under Texas law, fraud by misrepresentation requires “a material

misrepresentation, which was false, and which was either known to be false when

made or was asserted without knowledge of its truth, which was intended to be acted

upon, which was relied upon, and which caused injury.” 53 A misrepresentation is

material if “a reasonable person would attach importance to and would be induced




      51
         See City of Keller, 168 S.W.3d at 827.
      52
         In the charge conference, Sims did not object to the instructions that
accompany Question 15, which allowed the jury to find fraud based either on
Huntsman’s misrepresentation theory, its nondisclosure theory, or both.
      53
         Zorrilla v. Aypco Constr. II, LLC, 469 S.W.3d 143, 153 (Tex. 2015)
(cleaned up).
                                        34
to act on the information in determining his choice of actions in the transaction in

question.” 54

       In contrast, fraud by nondisclosure occurs when

            (1) the defendant deliberately failed to disclose material facts; (2)
            the defendant had a duty to disclose such facts to the plaintiff; (3)
            the plaintiff was ignorant of the facts and did not have an equal
            opportunity to discover them; (4) the defendant intended the
            plaintiff to act or refrain from acting based on the nondisclosure; and
            (5) the plaintiff relied on the non-disclosure, which resulted in
            injury.55

       Under Question 15, the jury could answer “Yes” as to Sims and Titan under

either of Huntsman’s theories alleging fraud. In our review, we measure the evidence

supporting the jury’s finding by the evidence in the trial relevant to either theory that

would have allowed the jury to answer “Yes” on Question 15. 56

       Turning to the specifics of Sims’s complaint the evidence does not support

the finding on Question 15, Sims refers us to only two places of the reporter’s record

in his brief. According to Sims, the testimony he points us to established he was

without authority to sign contracts for Huntsman. But even that argument does not

explain why the jury could not have reasonably found Sims failed to fully disclose


       54
         Italian Cowboy Partners, Ltd. v. Prudential Ins. Co. of Am., 341 S.W.3d
323, 337 (Tex. 2011).
      55
         Bombardier Aerospace Corp. v. SPEP Aircraft Holdings, LLC, 572 S.W.3d
213, 219-20 (Tex. 2019) (cleaned up).
      56
         See Osterberg, 12 S.W.3d 55.
                                       35
his relationship with Titan before he approved daily timesheets that included Titan’s

time. Sims also fails to explain why the evidence showing he engaged in a practice

of authorizing extra work and taking kickbacks is not evidence that supports the

answer the jury provided to Question 15.

      In his argument, Sims also suggests the scope of the turnaround was so large

that Huntsman could not have possibly expected him to verify the time of all the

contract employees who worked on the turnaround. But the evidence the jury heard

allowed the jury to conclude that Sims knowingly approved the time of contract

employees that he knew were doing extra work. And we must consider all the

evidence in response to a party’s insufficient evidence claim in conducting our

review.57 The evidence supporting the jury’s answer to Question 15 58 includes

testimony showing that

           • Petty and Sims agreed Sims would use his influence at Huntsman to get
             someone to hire Titan to work on Huntsman’s turnaround. Sims then
             received kickback payments from Titan for his recommendation when
             JV Industrial hired Titan for the turnaround. Sims, Titan’s president,
             Petty, and Chad Murphree, an employee of Critical Path, testified to the
             facts supporting the answers the jury provided to the charge;




      57
          See Dow Chem. Co. v. Francis, 46 S.W.3d 237, 242 (Tex. 2001) (noting
that a court reviews the evidence favoring and disfavoring the jury’s finding when it
conducts a sufficiency review).
       58
          Id.
                                         36
           • During the turnaround, Sims failed to disclose material facts within his
             knowledge about his relationship with Titan to Huntsman. Testimony
             of a forensic accountant shows Huntsman paid JV Industrial, the entity
             that hired Titan, more than $2,000,000 in charges the accountant
             characterized as excessive, which he traced to Titan’s bills. JV
             Industrial marked up Titan’s invoices as its profit and Sims then passed
             JV Industrial timesheets on to Huntsman. The forensic accountant
             explained, for example, that Titan, through JV Industrial, billed
             Huntsman for Titan’s overhead, employees who never worked on the
             turnaround, and charged twice for a time-management system Titan and
             JV Industrial never installed or used during the turnaround;59

           • JV Industrial employees questioned Sims about the propriety of Titan’s
             invoices. Under the circumstances shown by the evidence, the jury
             could have concluded that Sims knowingly participated with Titan in a
             scheme that involved using Titan to extract money from Huntsman for
             work that Titan did not earn. A former JV Industrial employee testified
             he asked Sims about Titan’s billing practices. According to the
             employee, Sims told him “don’t worry about who they charge.” The
             same employee testified Sims instructed him to pay Titan’s bills even
             though he questioned the bills because they included Petty’s time. The
             employee explained he questioned Petty’s billings because he never
             saw Petty do “a lick of work [on the turnaround]” at Huntsman’s plant;

           • A billing clerk who worked in Titan’s billing department in 2014
             testified he submitted invoices to JV Industrial for Titan’s work. The
             billing clerk explained the construction industry considers payments
             made by a construction company to an individual employed by the
             company that hired the contractor to be a kickback in return for the
             recommendation that led to the work. He characterized the practice as
             “egregious[.]” The billing clerk also testified that, upon learning Titan
             was billing JV Industrial for Titan’s administrative time, he asked Petty



      59
         In Question 16, the jury awarded Huntsman only around $851,000 of the
over $2,000,000 in economic damages that Huntsman’s forensic accountant
attributed the work Titan did on the turnaround.
                                         37
               about the practice. According to the billing clerk, Petty told him to bill
               the time; and

           • Titan filed a 1099-MISC tax form with the IRS for tax year 2014 based
             on its payments to Sims in 2014. The tax form shows Titan paid Sims
             nearly $344,000 in 2014 under Sims’s social security number. Sims
             disputed Petty’s account when he testified, claiming Titan paid the
             money to his wife, Valerie, but Valerie testified Titan did not pay this
             money to her. Sims gave the jury no other reasonable explanation to
             account for the $344,000 in income he received from Titan in 2014.
             Sims’s bank records reflect large deposits into his bank account,
             deposits consistent with the bank account records in evidence from
             Titan’s bank.

      Considering the evidence before the jury, we conclude it contains legally and

factually sufficient evidence to support the jury’s findings that Titan and Sims

committed fraud.60 To the extent Sims complains the evidence fails to support

Question 15, his argument is overruled.

      5. Sufficiency of the evidence, the joint enterprise finding

      In another section of his second issue, Sims claims the evidence is legally and

factually insufficient to support the jury’s finding to Question 18. In Question 18,

the jury found Sims and Petty “engaged in a joint enterprise in connection with their

and [Titan’s] involvement” in the turnaround. Because the jury answered “Yes” to

Question 18, the joint enterprise question, the trial court signed a judgment holding




      60
           See City of Keller, 168 S.W.3d at 827.
                                          38
Sims and Petty jointly and severally liable for the damages of around $85,000 of the

total judgment.

      The joint and several liability finding in Question 18 hinges on the jury’s

answer to Questions 15 and 16. In Question 15, the jury found Petty and Titan

committed fraud. In Question 16, the jury found Sims, Petty, Titan, and three others

committed fraud in the transactions that involved Titan. In Question 16, the jury

found $850,000 would compensate Huntsman for that fraud.

      In his argument, Sims suggests a party seeking a joint-enterprise finding must

prove four elements to recover on a claim alleging joint enterprise. He contends that

as relevant to Question 18, the evidence before the jury is insufficient to prove just

one of these four elements, whether he and Petty had an equal right to control Titan.61

In his brief, Sims states: “Not a single exhibit nor witness ever explicitly states that

Sims had equal authority over Titan as Petty while Sims worked for Huntsman.” But

Sims’s bold claim is inaccurate, given the evidence in the record we have reviewed.

      First, we note that Sims cites no cases to support his suggestion that a joint-

enterprise finding hinges on direct evidence proving a joint enterprise exists.62



      61
         See St. Joseph Hosp., 94 S.W.3d at 530 (setting out the four elements
defining the requirements needed to prove the existence of a joint enterprise).
      62
          See Russell v. Russell, 865 S.W.2d 929, 933 (Tex. 1993) (observing
circumstantial evidence may establish a fact when the testimony shows the jury,
                                       39
Generally, the parties to a trial may use circumstantial evidence to establish facts,

and often, circumstantial evidence without more is all the evidence needed to support

the jury’s finding on a claim.63 Sims does not explain why the circumstantial

evidence in the record about Sims’s control of Titan’s turnaround work is

insufficient to support the jury’s finding of equal control.

      As is relevant here, Petty’s testimony shows he consulted Sims on every major

decision on the turnaround. Other evidence shows Petty thought Sims made more

money from the manner the men were using Titan on the turnaround than Petty

made, given that Sims had a greater role in concealing the enterprise from Huntsman

and in the approval process relevant to Titan’s work. The circumstantial evidence

relevant to Sims’s control over the enterprise shows the following:64

          • In January 2015, less than two months after leaving Huntsman, and
            after Sims went to work for Titan, 65 Sims sent Petty an email
            demanding Petty openly recognize him as a co-owner of Titan’s
            business;


acting reasonably, could have inferred the fact from the other facts admitted before
the jury in the trial).
       63
          Id.
       64
          See Tex. Dep’t of Transp. v. Able, 35 S.W.3d 608, 613-14 (explaining why
circumstantial evidence supported the joint-enterprise finding under the
circumstances there); St. Joseph Hosp., 94 S.W.3d at 531 (explaining generally when
circumstantial evidence supports a factfinder’s finding).
       65
          Sims testified that, in November 2014, Huntsman allowed him to resign to
avoid being fired. Shortly after that, Sims took a job at Titan or a company related
to Titan under Titan’s corporate structure.
                                          40
          • In yet another email from Petty that same day, Petty told Sims to inform
            him of how much he had earned since they started the company;

          • Shortly after that, Petty told Sims in an email “everything I’ve ever
            done here has been decided upon after consulting you[;]”

          • A month later, in February 2015, Petty told Sims in an email “were
            supposed to be EQUAL partners, and I accepted that[;]” and

          • Sims disputed the emails accurately represented his relationship with
            Petty when he testified. He testified Petty’s representations about the
            nature of their relationship were inaccurate.

      Here, the record contains evidence that allowed the jury to conclude Petty and

Sims used Titan to further their common purpose, which was charging Huntsman

for work that Titan did not earn. It was reasonable for the jury to reject Sims’s

testimony that he did not control the enterprise. There is evidence showing Sims

enjoyed extensive control over the enterprise, control the jury could believe was

equal to the control Petty retained.

      We have now addressed each of the arguments Sims covered in his second

issue. Finding the arguments either unpreserved or without merit, the issue is

overruled.

   C. Denial of Motion for New Trial

      In issue three of his brief, Sims argues the trial court abused its discretion by

refusing to grant his motion for new trial. According to Sims, the court should have

                                         41
granted his motion. In his motion, Sims argued he was entitled to a new trial because

the jury’s answers to Question 2 (did Critical Path fail to comply with its contract—

“Yes”) and Question 4 (finding Huntsman should recover $0 for Critical Path’s

failure) are findings that conflict with the jury’s answer to Question 5 (did Sims fail

to comply with his fiduciary duty to Huntsman as to the transactions that involved

Critical Path—“No”) and Question 6 (awarding Huntsman nearly $167,000 in

damages based on its finding in Question 5).

      The record shows that none of the parties asked the trial court to send the jury

back to the jury room to resolve any alleged conflicts in the jury’s verdict before the

jury was discharged. Instead, what the record shows is that Sims’s attorney asked

the trial court to accept the verdict after the trial court read the jury’s verdict aloud.

We conclude Sims failed to raise a timely complaint about the alleged conflicts in

the jury’s answers in the trial court, which means Sims needed to point out the

alleged conflicts in the answer to the trial court before it let the jury go.

      Generally, parties must allow a trial court the opportunity to address whether

a jury has returned a verdict that contains conflicting answers to the issues before

the party may complain about the alleged conflict in its appeal.66 But Sims waited to



      66
        See USAA Tex. Lloyds Co. v. Menchaca, 545 S.W.3d 479, 516 & n.43 (Tex.
2018) (“[A] party waives any complaint regarding any alleged conflict in the jury’s
                                       42
raise the alleged conflict until he filed a post-verdict motion, and thereby waived his

right to complain about any alleged conflict in his appeal. 67 Sims failed to preserve

his issue three complaints for appellate review. 68 Issue three is overruled.

      D. Evidentiary Rulings

      In issue four of his brief, Sims argues the trial court erred when it refused his

request to admit certain testimony and documents before the jury during the trial.

Sims complains the evidence, which he contends the trial court excluded, would

have allowed him to show that one witness who testified was biased for Huntsman

because he wanted to help Huntsman prevail on its remaining claims. The witness,

Chad Murphree, had been a party to the case but Huntsman settled with him on the

morning before the trial began.

      The attorneys discussed the settlement in court and outside the presence of

any potential jurors just before conducting voir dire. In discussing the settlement,

Sims told the trial court he would like to question Murphree about the settlement

during the trial. Sims’s attorney also explained he thought the fact Murphree settled

showed Murphree was a biased witness. But Sims’s attorney never identified any


answers by failing to voice this complaint before the jury is discharged.”) (cleaned
up).
      67
         Id.
      68
         Tex. R. App. P. 33.1(a)(1) (to preserve error, a party must make a timely
request, objection, or motion that stated the grounds for the ruling the party sought).
                                           43
specific terms in the settlement to support his claim. Other than the very brief

discussion the attorneys had with the trial court about the fact that Murphree settled,

very little is in the record to show what the terms of the settlement were. Certainly,

nothing in the record shows the settlement gave some type of incentive or obligation

to assist Huntsman in prevailing on its remaining claims.

      Instead, the statements from the attorneys about the settlement merely show

how much Murphree agreed to pay to settle and that his settlement would be paid in

two installments. The discussion before the trial mentions that should Murphree fail

to make both payments, the terms of the settlement allowed Huntsman to take an

agreed judgment against Murphree that would be several times greater than the

amount Murphree would otherwise pay. The record shows Huntsman’s attorney

provided Sims’s attorney with a copy of Murphree’s settlement agreement, but it

was not marked as an exhibit and Sims did not include it in any bill after the trial

court told Sims’s attorney it would not allow testimony about the settlement because

Sims had not shown it would be relevant evidence to the issues the parties expected

the jury to resolve.69




      69
         Tex. R. Evid. 103(a)(2) (requiring a party, to preserve error when the trial
court excludes evidence, to inform “the court of its substance by an offer of proof,
unless the substance was apparent form the context”).
                                         44
      In a separate complaint, Sims argues the court erred by preventing him from

questioning Sims when Sims testified about whether Sims’s conduct in taking

kickbacks was like other “insider deals” Sims knew Huntsman tolerated from the

employees who worked at the plant. But Sims also failed to make a bill to show what

Sims would have said had he testified on this topic, so we cannot tell on this record

what the testimony might have shown or whether it might have been relevant to any

of the claims the jury resolved. 70

      Appellate courts review complaints about rulings excluding evidence using

an abuse of discretion standard of review.71 On appeal, the court reviewing the trial

court’s ruling must decide whether the error “probably caused the rendition of an

improper judgment[.]” 72 Turning to the ruling on excluding the testimony about

Murphree’s settlement, we cannot say the fact Murphree and Huntsman settled gave

Murphree any interest in Huntsman’s remaining claims. Without a bill, Sims cannot

show the testimony was even relevant to his claim that Murphree was biased in

Huntsman’s favor given whatever might be in the settlement’s terms.73


      70
          Id.
      71
          JBS Carriers, Inc. v. Washington, 564 S.W.3d 830, 836 (Tex. 2018).
       72
          Tex. R. App. P. 61.1(a); see JBS Carriers, 564 S.W.3d at 836.
       73
          See Gunn, 554 S.W.3d at 666 (observing “a party must preserve error by
filing an offer of proof informing the court of the substance of the excluded
evidence”); Garden Ridge, L.P. v. Clear Lake Ctr., L.P., 504 S.W.3d 428, 439 (Tex.
App.—Houston [14th Dist.] 2016, no pet.) (explaining that by failing to create a
                                          45
      Generally, evidence about the fact parties have settled claims is not relevant

to any of the other claims in a trial.74 Here, to preserve error, Sims’s bill should have

included a copy of the settlement agreement and the questions and Murphree’s

answers about the settlement. With a bill, we could determine whether the evidence

was relevant and whether the trial court abused its discretion by excluding it in the

trial. On this record, we cannot say the trial court abused its discretion by refusing

to allow Murphree to be questioned about the settlement. 75 We reach the same

conclusion on the evidence Sims wanted to offer about the circumstances of other

employees involved in other insider deals.

      We conclude Sims failed to file a bill of review to show what the evidence he

wanted to offer would have shown. 76 Because the arguments Sims makes to support

his fourth issue lack merit, the issue is overruled.77




record in the trial court to show what questions the attorney desired to ask and what
the witness would have said, the appellant failed to make an offer of proof as
required by the Rules of Evidence).
      74
         Tex. R. Evid. 408 (directing trial courts to exclude evidence that a party
promised or accepted valuable consideration in compromise of a claim when offered
to prove or disprove the validity of the claim).
      75
         See Reliant Energy Servs., Inc. v. Cotton Valley Compression, LLC, 336
S.W.3d 764, 793 (Tex. App.—Houston [1st Dist.] 2011, no pet.).
      76
         See Tex. R. Evid. 103(a)(2); Tex. R. App. P. 33.2.
      77
         Id.

                                           46
                              IV. Critical Path’s Appeal

    A. Damages

      In its first issue, Critical Path complains about the jury’s $167,000 damage

award in Question 6 claiming it is logically inconsistent with the jury findings to

Questions 4 and 13, where the jury found Critical Path’s breach of contract (Question

4) and its fraud (Question 13) did not damage Huntsman. But Critical Path must pay

the $167,000 damage award not because it breached its contract or because it

defrauded Huntsman. It must pay the award because the jury found Critical Path

knowingly participated with Sims in his breach of the fiduciary duty Sims owed

Huntsman.

      Critical Path’s argument implies that the damages issues the jury answered to

the fraud and breach of contract questions must relate to the damages the jury

determined resulted from Sims’s breach. For at least two reasons, Critical Path’s

argument is without merit.

      First, Critical Path, like Sims, never pointed out any conflicts in the jury’s

verdict when the jury read its verdict aloud. By failing to do so, Critical Path failed

to preserve its right to argue the answers created a conflict in its appeal.78 But even

had Critical Path preserved its right to argue the conflict in the form of a factual and


      78
           See Tex. R. App. P. 33.1; Menchaca, 545 S.W.3d 516 & n.43.
                                         47
legal sufficiency claim, the findings that Critical Path relies on to argue the answers

conflict can be reconciled for the same reasons we explained in section III. B.2.

above. When the jury found that Critical Path knowingly participated with Sims in

his breach, Huntsman secured the finding it needed to have the trial court hold

Critical Path jointly and severally liable with Sims for the $167,000 in damages the

jury awarded to Huntsman in Question 6. 79

      In a separate issue one argument, Critical Path criticizes the trial court for

adding prejudgment interest to the jury’s $167,000 award. According to Critical

Path, the trial court acted without authority when it added prejudgment interest to

the award because Huntsman failed to plead a prejudgment interest claim. But

Critical Path’s argument about Huntsman’s lack of pleading is without merit.

Huntsman’s live pleading alleges a claim for prejudgment interest.80


      79
          See Tex. R. Civ. P. 300-302 (Rules of Procedure that address a trial court’s
obligation to render judgment); Kinzbach, 160 S.W.2d at 514 (common-law rule of
joint and several liability applies to a knowing participant with a fiduciary in a
breach); Hunter Bldgs. & Mfg., L.P. v. MBI Global, LLC, 436 S.W.3d 9, 15 (Tex.
App.—Houston [14th Dist.] 2014, pet. denied) (citing Kinzbach, 160 S.W.2d at 514)
(noting that a third party who “knowingly participates in a defendant’s breach of a
fiduciary duty owed to a plaintiff . . . is jointly liable with the defendant for damages
to the plaintiff proximately caused by this breach”).
       80
          While the request is in the Huntsman prayer in its Second Amended
Counterclaim and Third-Party Petition, a party who requests prejudgment interest in
its prayer has pleaded a prejudgment interest claim when the party complaining in
the appeal did not file special exceptions to the pleading or obtain a ruling on such
exceptions before the trial. See Tull v. Tull, 159 S.W.3d 758, 762 (Tex. App.—Dallas
                                              48
      Under Texas law, when authorized to do so either by statute or by common

law, courts may award prejudgment interest on claims.81 The evidence shows the

award of $167,000 was based on the jury’s determination that Huntsman suffered an

economic loss when Sims failed to fulfill the fiduciary duty he owed Huntsman to

exercise appropriate management control over Critical Path’s work. The Texas

Finance Code, the statute parties generally rely on when seeking prejudgment

interest awards, makes prejudgment interest unavailable for claims based on nothing

more than an economic loss unless that loss arises from a wrongful death, personal

injury, or tangible property damages claim.82 When the loss is merely economic and

not based on a claim identified by the Finance Code, section 304.101 does not

authorize adding prejudgment interest to the award at issue here, a strictly economic

loss not covered by section 304.101. 83




2005, no pet.) (explaining that “[a] general request for attorney’s fees in the prayer
of the pleading is itself sufficient to authorize the award of attorney’s fees”).
       81
          See Johnson & Higgins of Tex., Inc. v. Kenneco Energy, Inc., 962 S.W.2d
507, 528 (Tex. 1998) (noting that statutes and general principals of equity are the
authorities through which courts may decide to award prejudgment interest).
       82
          Tex. Fin. Code Ann. § 304.101.
       83
           Johnson & Higgins, 962 S.W.3d. at 530 (explaining the prejudgment
interest statute applies to property loss claims but does not include an economic loss
caused by an injury that did not involve the plaintiff’s tangible property).
                                            49
      Trial courts, however, may add prejudgment interest on damages resulting

from a fiduciary’s breach when doing so is appropriate.84 The $167,000 award is

based on a fiduciary breach claim. In ERI Consulting Engineers, Inc. v. Swinnea, the

Texas Supreme Court identified six factors for courts to use when considering

whether to add common law prejudgment interest to a breach of fiduciary damages

award.85 When applied to the circumstances in this case, the factors outlined in

Swinnea support the trial court’s decision to add prejudgment interest to the jury’s

$167,000 award.

      First, the evidence in the trial allowed the trial court to conclude Sims knew a

conflict of interest existed when his job as turnaround manager required him to

manage Critical Path’s work. Second, Sims’s failure to disclose the conflict deprived

Huntsman of its right to consider whether to allow Sims to manage Critical Path’s

work. Here, Sims’s management oversight included reviewing Critical Path’s daily

timesheets. The timesheets include charges Sims’s conduct ended up requiring

Huntsman to pay. Stated another way, Huntsman would not have paid some of the

charges had Sims complied with the fiduciary duty he owed Huntsman. Third,

Critical Path’s owner, Cormier, was aware of the conflict. Cormier knew if


      84
        See Dernick Res., Inc. v. Wilstein, 471 S.W.3d 468, 487 (Tex. App.—
Houston [1st Dist.] 2015, pet. denied).
     85
        See Swinnea, 318 S.W.3d at 875.
                                        50
Huntsman knew that he and Sims co-owned Action Field Services, Huntsman would

view the relationship as a conflict in deciding whether to put Sims in charge of its

work. Sims’s purchase of Cormier’s shares in Action Field Services also benefitted

Sims, a benefit the trial court could have viewed as the quid pro quo for Sims’s

recommendation and his willingness to overlook his duty to enforce Huntsman’s

contracts with Critical Path. Fourth, Critical Path, Cormier, and Sims all benefited

from Sims’s breach. Sims allowed Critical Path and Cormier to have significant roles

in the turnaround they would not have enjoyed had the turnaround been managed by

someone else. Fifth, Sims damaged Huntsman by approving timesheets containing

time for extra work, work that included around $167,000 in work Huntsman never

otherwise would have approved.

      We conclude the trial court did not abuse its discretion by adding prejudgment

interest to the $167,000 award. Critical Path’s first issue is overruled.

      B. The knowing participation finding in Question 7

      In issues two through four, Critical Path contends the trial court should not

have held it jointly and severally liable with Sims because Huntsman failed to submit

all the elements required to support the jury’s finding in Question 7. In Question 7,

the jury found Critical Path knowingly participated in Sims’s breach. According to

Critical Path, Huntsman should have asked the jury for three more findings to justify

                                          51
the trial court’s decision to hold it jointly liable for the $167,000 award. It claims

Huntsman needed (1) a finding Critical Path intended to injure Huntsman, 86 (2) a

finding that Critical Path assisted and encouraged Sims to breach the fiduciary duty

it found he owed Huntsman,87 and (3) a finding that Critical Path’s conduct was a

substantial factor in causing the damages resulting from Sims’s breach.88

      According to Critical Path, these three findings are necessary findings to

support Huntsman’s aiding and abetting claim. But Huntsman did not submit an

aiding and abetting claim to the jury. Aiding and abetting claims have never been

“expressly recognized” as being viable by the Texas Supreme Court.89 Instead,

Huntsman submitted a knowing participation claim, a claim that is recognized by

the Texas Supreme Court.90

      The cluster of issues Huntsman submitted on its breach of fiduciary duty and

damages claim together with the knowing participation finding in Question 7 were


      86
          This is the basis of the argument Critical Path makes in its second issue.
      87
          This is the basis of the argument Critical Path makes in its third issue.
       88
          This is the basis of the argument Critical Path makes in its fourth issue.
       89
          Parker, 514 S.W.3d at 224; see also RESTATEMENT (SECOND) OF TORTS §
876 (AM. LAW INST. 1977).
       90
          See Kinzbach, 160 S.W.2d at 514 (discussing the elements of a knowing
participation claim); see also Hunter Bldgs. & Mfg., 436 S.W.3d at 15 (applying
Kinzbach’s joint liability rule to a fiduciary duty claim); Darocy v. Abildtrup, 345
S.W.3d 129, 137 (Tex. App.—Dallas 2011, no pet.) (same); DeYoung v. Beirne,
Maynard & Parsons, L.L.P., No. 01-13-00365-CV, 2014 Tex. App. LEXIS 2965,
at *15 (Tex. App.—Houston [1st Dist.] 2014, no pet.) (same).
                                          52
all Huntsman needed to support a judgment holding Critical Path jointly and

severally liable with Sims for the damages Sims caused by his breach, as his breach

relates to the transactions that involved Critical Path.91 We conclude the arguments

Critical Path raises to support its last three issues, like the arguments supporting its

first, lack merit. For that reason, Critical Path’s issues are overruled.

                                    V. Conclusion

      We conclude the appellants’ arguments are either without merit or they did

not preserve the arguments they have made in the appeal for the purpose of appellate

review. For the reasons explained above, the trial court’s judgment is

      AFFIRMED.



                                                      _________________________
                                                           HOLLIS HORTON
                                                                Justice

Submitted on July 1, 2019
Opinion Delivered March 19, 2020

Before McKeithen, C.J., Kreger and Horton, JJ.




      91
           Id.
                                           53